Citation Nr: 1203790	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1999 to September 1999, October 2003 to September 2004, and October 2005 to April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Paul, Minnesota.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for tinnitus is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from June 1999 to September 1999, October 2003 to September 2004, and October 2005 to April 2006, including service in Kosovo during his second period of active duty from February 2004 to August 2004 as an infantryman in support of Operation Joint Guardian.

The Veteran claims that he has tinnitus as a result of his active service, including service in Kosovo (in 2004) as well as due to an incident in service around January 2006, during training at Camp Shelby, when his ear protection fell out just before a soldier to his right fired a machine gun.  See Form 9 appeal.  

As an initial matter, the Board notes that the Veteran has never asserted specifically that he engaged in combat in Kosovo, and there is no specific evidence of combat in the claims file, including no combat decorations.  Therefore, the combat presumptive provisions of 38 U.S.C.A. § 1154(b) are not for application.  However, in light of the Veteran's military occupational specialty in Kosovo of infantryman, the Board concedes acoustic trauma from noise exposure.

The Veteran's service treatment records are silent as to any complaints of tinnitus, although the Board notes that a June 2005 service audiological report notes that the Veteran was exposed to steady noise exposure pre-deployment (pre-October 2005), and a subsequent April 2006 report includes a notation that the Veteran was routinely noise exposed with heavy noise exposure.  At the same time, the Board acknowledges that an April 2006 questionnaire reflects that the Veteran denied experiencing tinnitus at that time or during that deployment (i.e., from October 2005 to April 2006, after his deployment to Kosovo in 2004).

Post-service, an October 2006 VA treatment record reflects that the Veteran reported experiencing tinnitus with ringing in his ears.

The Veteran was provided with a VA examination in October 2006.  The examination report notes the Veteran's history of his ear protection falling out just before a soldier to his right fired a machine gun at Camp Shelby in January 2006, which the Veteran reported resulted in a lot of pain and loss of hearing for half an hour.  The examiner noted that the Veteran had tinnitus that had its onset "a couple of years ago," and noted that the Veteran's ear would feel muffled and then ring for about five minutes or so.  The examiner opined, however, that the Veteran's tinnitus was not caused by or a result of his service because his symptoms were a "common phenomenon and not from noise exposure."  The Board notes that while it appears that the RO noted the Veteran's history of acoustic trauma as an infantryman in the examination request, it was not addressed by the examiner.

The Board must assess the credibility and weight to be given to the evidence and may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).

As noted above, the October 2006 VA examination report reflects diagnosed tinnitus.  In addition, as noted above, the October 2006 VA treatment record reflects that the Veteran complained of tinnitus with ringing in his ears.  Therefore, there is competent medical evidence of record that the Veteran has a current tinnitus disability.

Having reviewed the record, the Board finds that there is at least an approximate balance of positive and negative evidence regarding whether his tinnitus is related to service.  With regard to the October 2006 VA examination report, the Board acknowledges again that the examiner opined that the Veteran's tinnitus was a "common phenomenon" and was not related to in-service noise exposure.  The Board notes, however, that the examiner did not provide any rationale for his conclusion, nor did the examiner discuss the Veteran's in-service noise exposure as an infantryman in Kosovo or the service treatment records reflecting that the Veteran was routinely noise exposed.  Furthermore, the Board notes that the Veteran is competent to testify regarding the onset of his tinnitus symptoms (ringing in the ears) because it is the type of condition that is capable of lay observation, and despite some minor inconsistencies in the record, the Board finds that there is no sufficient basis in for the Board to find the Veteran's reported symptomatology not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the Board finds the Veteran's report concerning the onset of his tinnitus symptoms in service and the continuity of symptomatology to be credible.

Because the Veteran is competent to report having experienced ringing in his ears since service, and having found his statements to be credible, the Board finds that the Veteran's lay statements are sufficient to place the evidence in equipoise as to whether or not the Veteran's claimed tinnitus had its onset in service.  Therefore, in light of the fact that acoustic trauma is conceded in this case and there is competent medical evidence of diagnosed tinnitus as well as the Veteran's competent lay statements regarding symptomatology, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claim of service connection for tinnitus.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran claims that he incurred a left knee condition as a result of service.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the Veteran's claim.

As an initial matter, as noted above, the Veteran served on active duty from June 1999 to September 1999, October 2003 to September 2004, and October 2005 to April 2006.  See DD Forms 214.  He asserts that he has experienced left knee problems since his second period of active duty, see Form 9, including continuous pain, a catching or locking sensation, and swelling.  

By way of background, the Veteran reports in his claim that he was first treated for  bilateral knee problems at the Troop Medical Clinic (TMC) in Camp Shelby, Mississippi, between July 2002 and 2006 (albeit the Board notes that it is unclear whether the Veteran was referring to treatment specifically for his left knee, as the October 2006 rating decision appealed herein separately granted service connection for right knee tendonitis, and, the Veteran reported to the VA examiner (general) in October 2006 that he injured his right knee stepping in a hole in 2002 and that his left knee treatment began in 2004).  See also Service Treatment Record, March 2006 (left knee pain 1 1/2 years); Private Treatment Record (a year or so).  March 2005 private treatment records from the Now Care facility reflect that he reported he felt a "popping" in his left knee and almost fell to the ground, but with no particular injury, that an x-ray of the Veteran's left knee was normal, and that an MRI revealed mild effusion and a popliteal cyst but no meniscal tear or bony abnormality.  See also Form 9 appeal.  The first relevant service treatment record in the claims file, dated October 2005, reflects that the Veteran reported that since his last service physical in 2003, his left knee was evaluated for "unexplained pain, turned up nothing and is fine now - MRI was negative."  A March 2006 service treatment record reflects that the Veteran complained of knee pain for one and a half years (e.g., since around August or September 2004) but he had full range of motion and no effusion or laxity and no diagnosis was recorded.  

The Veteran was provided with a VA examination on October 3, 2006.  This VA examination report reflects that the examiner recorded a diagnosis of soft tissue pain and possible soft tissue inflammation, but that "no rationale [was] possible."  The Board also acknowledges that a subsequent October 5, 2006 general VA examination report reflects that normal left knee range of motion and x-rays were noted, and the examiner noted that she could "find no pathological condition for the left knee."

The Veteran's representative asserts in his brief that the October 3, 2006 VA examination was inadequate because the examiner provided no rationale for his conclusion.  Although the October 5, 2006 general VA examination report includes an examination of the Veteran's left knee (and concludes there is no pathology), in light of the diagnosis noted only two days priorto in the October 3, 2006 VA examination report of possible soft tissue inflammation, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination before a decision may be made on the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (VA examination report is not entitled to any weight if it contains only data and conclusions); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must "support its conclusions with an analysis that the Board can consider and weigh against contrary opinions").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of the Veteran's claimed left knee condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the claims file, including the March 2005 private treatment records as well as the Veteran's relevant service treatment records dated in October 2005, March 2006, and April 2006, as well as the two October 2006 VA examination reports, conducting a thorough examination, and identifying the nature of the Veteran's claimed left knee condition, the examiner should render an opinion as to whether it is at least as likely as not that any left knee condition diagnosed on examination is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have any left knee condition that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


